we conclude that the district court did not err in denying the motion.

                      Accordingly, we

                                 ORDER the judgment of the district court AFFIRMED.




                                                                                    J.
                                                      Hardesty


                                                         eds
                                                      Douglas
                                                             alliy‘                 J.



                                                                                    J.




                      cc: Hon. Kenneth C. Cory, District Judge
                           Kevin Devon Sutton
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                         2
(0) I 94/A    caV)»